Title: To John Adams from John Marshall, 1801
From: Marshall, John
To: Adams, John



Sir
1801
Inclosd is the answer of the secretary of the Senate to a request that he woud furnish the department of state with the names of the Senators. There being no official certainty of the Senators newly elected to serve after the 3d. of March may produce some doubt respecting the propriety of a summons addressd to them individually.
There is not to be found on the files of this department any copy of the summons heretofore issued to the members. That having been a Presidential act is I presume to be lookd for among the papers in the keeping of the President. If Mr. Shaw will furnish a copy the proper number of summonss shall immediately be made out.
I am Sir with the utmost respect / Your obedt. Servt

J Marshall